Citation Nr: 0127599	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel



INTRODUCTION

The veteran had active air service from July 1968 to January 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Waco 
Regional Office (RO) December 1999 rating decision which 
granted service connection for hemorrhoids, assigning it a 
noncompensable rating, and denied service connection for 
PTSD.  

In his August 2000 substantive appeal, the veteran requested 
an RO hearing.  A February 2001 report of telephonic contact 
between him and his representative indicates that he wished 
to undergo a VA medical examination (which was performed in 
March 2001) in lieu of a personal hearing.  In view of the 
foregoing, the Board will proceed as though his hearing 
request has been withdrawn.


REMAND

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in developing a claim.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Also, VA recently published final 
regulations implementing VCAA.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

In this case, the record indicates that the veteran has 
received intermittent medical treatment at the Dallas VA 
Medical Center (MC) over the years since separation from 
service.  (See March 2001 VA medical examination report).  
Although records of VA medical treatment from March 1999 to 
February 2001 are available, records of any treatment before 
March 1999 have not been associated with the file and should 
be obtained by the RO, as requested below.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (when VA is on notice of 
the existence and relevance of evidence, it must obtain same 
prior to issuing a decision).

Regarding the claim for a compensable rating of the service-
connected hemorrhoids, the Board notes that the veteran 
underwent a thorough VA medical examination in March 2001, 
performed in conjunction with a review of the claims file and 
his VA medical records, to determine the severity of 
impairment from his hemorrhoids.  Nonetheless, as the record 
is deficient in that complete VA medical evidence is not in 
the claims file, a remand of this case is necessary.  Id.  

In the case of a claim of service connection for PTSD, if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2001).  

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is unrelated to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence to corroborate his testimony as to the 
occurrence of the claimed stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
38 C.F.R. § 3.304(f).  

In this case, the veteran's service personnel records show 
that he served in Vietnam; although the exact dates of his 
service there are unclear, the record indicates that he 
arrived in Vietnam in January 1971; his military occupational 
specialty there was security policeman.  His records do not 
show whether he participated in combat (he is not shown to 
have sustained any combat wounds or injury, and was not 
awarded any combat-related award or decoration).  His claimed 
in-service stressors involve combat-type situations, 
including having been in fear for his life during enemy 
attacks on his base, and having seen many dead bodies of the 
casualties of war.  However, as his service records do not 
reveal that he had combat service, his own testimony 
regarding the occurrence of the claimed stressors is 
insufficient to establish that such stressors did in fact 
occur as described; the occurrence of such stressors must be 
supported by service records or other supporting evidence.  

The record indicates that the RO never attempted to verify 
the occurrence of the stressors alleged by the veteran to 
have occurred during his Vietnam service.  Thus, further 
development of the evidence with regard to the claim of 
service connection for PTSD is necessary for a well-informed 
resolution of the claim.  

The Board notes that the available VA medical records from 
March 1999 to February 2001 include a clear diagnosis of 
PTSD, linking its onset to the veteran's exposure to in-
service stressors.  Nonetheless, the occurrence of the 
claimed in-service stressors must be verified in this case.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with his hemorrhoids and 
PTSD since service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained and added to the claims 
folder, particularly all clinical 
records from the Dallas VAMC.  

3.  After taking any additional 
development deemed essential to that 
specified above (including another VA 
medical examination, only if deemed 
necessary after association with the 
file any additional pertinent medical 
records), the RO should review the 
record and readjudicate the veteran's 
claim for a compensable rating of the 
service-connected hemorrhoids.  

4.  With regard to the claimed PTSD, the 
RO should contact the veteran and 
provide him another opportunity to 
identify probative evidence, such as any 
names, dates, or other detailed 
information relevant to the in-service 
events.  After securing any necessary 
release, the RO should assist him in 
obtaining any documentation not already 
associated of record.  

5.  The RO should review the file and 
prepare a summary of all claimed in-
service stressors.  An attempt to 
verify the stressors must be made 
through all available sources, to 
include contacting the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  If referral to USASCRUR or other 
pertinent sources is to no avail, the 
RO should advise the veteran to submit 
alternate forms of evidence to support 
his claim of service connection for 
PTSD in compliance with the 
notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 
(1992).  All attempts to obtain the 
records should be documented in the 
claims file.  

6.  Only if exposure to in-service 
stressors is verified, should the 
veteran then be scheduled for VA 
psychiatric examination to identify his 
symptoms and determine the diagnoses and 
etiology of all psychiatric disorders 
found to be present.  If PTSD is 
diagnosed, the examiner should specify:  
(1) the factors relied on to support the 
diagnosis; (2) the specific stressor(s) 
that prompted the diagnosis; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special 
testing should be accomplished.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  If the examiner 
notes the presence of any coexistent 
psychiatric disability, an opinion 
should be provided as to whether such 
psychiatric disability is causally 
related to service.  

7.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and a reasonable opportunity to 
respond.  The case should then be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


